DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a fuel cell apparatus, comprising: a gas diffusion layer of a fuel cell; a base plate disposed apart from the gas diffusion layer and configured to form an air circulation path; and a flow field forming member having a plurality of first circulation portions formed to extend in a width direction and having first openings formed to allow air to pass through, each of the plurality of first circulation portions having a first end portion and a second end portion formed to extend toward the gas diffusion layer and the base plate, respectively, the plurality of first circulation portions being arranged apart from each other along a length direction, and a plurality of second circulation portions formed to extend in the width direction and having second openings formed to allow air to pass through, each of the plurality of second circulation portions alternately connecting the first end portion or the second end portion of each of the first circulation portions along the length direction, wherein a shape of a side surface of the flow field forming member is in the form of repeated polygonal patterns through the first circulation portions and the second circulation portions, wherein the plurality of first circulation portions extend with an inclination in a direction in which the gas diffusion layer and the base plate face each other, and are repeatedly disposed to each other in a cross direction along the length direction, wherein the first circulation portions are repeatedly disposed to cross each other with a distance between the first end portions different from a distance between the second end portions, and the second circulation portions are connected to a portion having a longer distance in a distance between the first end portions or the second end portions.  The prior art specifically fails to teach that the first circulation portions are repeatedly disposed to cross each other with a distance between the first end portions different from a distance between the second end portions, and the second circulation portions are connected to a portion having a longer distance in a distance between the first end portions or the second end portions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722